DETAILED ACTION
Pending Claims
Claims 1-18 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12-14, claim 12 is drawn to an acoustic probe, claim 13 is drawn to an acoustic measuring apparatus comprising the acoustic probe, and claim 14 specifies that the acoustic measuring apparatus is an ultrasound diagnostic apparatus.  The acoustic probe comprises “the acoustic matching sheet according to claim 11 as an acoustic matching layer”.  The scope of the acoustic probe is open to the presence of other layers and materials; however, the acoustic matching sheet is the only required material.  In light of this, it is unclear how the acoustic matching sheet, alone, could fulfill the function of an “acoustic probe”.
Regarding claim 15, the claim is drawn to a method for producing an acoustic probe.  The method comprises “forming an acoustic matching layer by using the resin composition for an acoustic matching layer according to claim 1”.  The scope of the claim is open to additional method steps; however, the step of forming an acoustic matching layer is the only required step.  In light of this, it is unclear how an acoustic matching layer, alone, could result in an “acoustic probe”.  Furthermore, it is not immediately clear what is embraced by the language “by using”.  Specifically, it is unclear if: the resin composition is, itself, the layer; the resin composition becomes the layer (by curing), or if the resin composition is used in some other manner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagami et al. (US 2012/0077903 A1).
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamagami et al. (US 2012/0077903 A1).
Regarding claims 1-7, 9, and 10, Yamagami et al. disclose: (1) a resin composition (Abstract; Examples in Tables 4 & 5) comprising: 
(A) metal particles (Examples in Table 4: see “iron oxide” in Tables 1 & 2; Examples in Table 5: see “titanium oxide”; see also paragraphs 0059-0061); 
(B) an epoxy resin (Examples in Table 4: see “828”, “152” & “807” in Tables 1 & 2; Examples in Table 5: see “828” & “101”; see also paragraphs 0070 & 0032-0039); 
(C) a polythiol compound (Examples in Table 4: see “PEI”, “BDI” & “NRI” in Tables 1 & 2; Examples in Table 5: see “PEI”; see also paragraphs 0071 & 0015-0028); and 
(D) a cure-accelerating compound (Examples in Table 4: see “TAP” in Table 3; Examples in Table 5: see “TAP”; see also paragraphs 0073 & 0040-0044), 
wherein the epoxy resin (B) includes at least one epoxy resin selected from the group consisting of bisphenol A epoxy resins, bisphenol F epoxy resins, and phenol novolac epoxy resins (Examples in Table 4: see “828”, “152” & “807” in Tables 1 & 2; Examples in Table 5: see “828” & “101”; see also paragraph 0070), and 
the polythiol compound (C) includes a compound having at least two partial structures represented by general formula (1) below or at least two partial structures represented by general formula (2) below:

    PNG
    media_image1.png
    121
    436
    media_image1.png
    Greyscale

where, 
in general formula (1), one of R1 to R5 represents a sulfanyl group, the other four each independently represent a hydrogen atom, an alkyl group having 1 to 10 carbon atoms, or an aryl group having 6 to 14 carbon atoms, m represents an integer of 0 to 2, when m is 2, two R1 may be the same or different and two R5 may be the same or different, and * represents a linking site in the polythiol compound (C), and 
in general formula (2), one of R6 to R10 represents a sulfanyl group, the other four each independently represent a hydrogen atom, an alkyl group having 1 to 10 carbon atoms, or an aryl group having 6 to 14 carbon atoms, n represents an integer of 0 to 2, when n is 2, two R6 may be the same or different and two R10 may be the same or different, and * represents a linking site in the polythiol compound (C)
(Examples in Table 4: see “PEI”, “BDI” & “NRI” in Tables 1 & 2; Examples in Table 5: see “PEI”; see also paragraphs 0071);
(2) wherein the polythiol compound (C) is a polythiol compound having at least two partial structures represented by general formula (3) below:  

    PNG
    media_image2.png
    106
    395
    media_image2.png
    Greyscale

where, in general formula (3), R11 and R12 each independently represent a hydrogen atom or an alkyl group having 1 to 10 carbon atoms, s represents an integer of 0 to 2, and * represents a linking site in the polythiol compound (C) (Examples in Table 4: see “PEI”, “BDI” & “NRI” in Tables 1 & 2; Examples in Table 5: see “PEI”; see also paragraph 0071); (3) where, at least one of R11 or R12 represents an alkyl group having 1 to 10 carbon atoms (Examples in Table 4: see “PEI”, “BDI” & “NRI” in Tables 1 & 2; Examples in Table 5: see “PEI”; see also paragraph 0071);
(4) wherein the polythiol compound (C) is at least one of 1,4-bis(3-mercaptobutyryloxy)butane, pentaerythritol tetrakis(3-mercaptobutyrate), 1,3,5-tris(3-mercaptobutyryloxyethyl)-1,3,5-triazine-2,4,6(1H,3H,5H)-trione, trimethylolpropane tris(3-mercaptobutyrate), ethylene glycol bis(3-mercaptopropionate), tetraethylene glycol bis(3-mercaptopropionate), trimethylolpropane tris(3-mercaptopropionate), pentaerythritol tetrakis(3-mercaptopropionate), dipentaerythritol hexakis(3-mercaptopropionate), or tris[(3-mercaptopropionyloxy)ethyl] isocyanurate (Examples in Table 4: see “PEI”, “BDI” & “NRI” in Tables 1 & 2; Examples in Table 5: see “PEI”; see also paragraph 0071);
(5) wherein the polythiol compound (C) is at least one of 1,4-bis(3-mercaptobutyryloxy)butane, pentaerythritol tetrakis(3-mercaptobutyrate), 1,3,5-tris(3-mercaptobutyryloxyethyl)-1,3,5-triazine-2,4,6(1H,3H,5H)-trione, or trimethylolpropane tris(3-mercaptobutyrate) (Examples in Table 4: see “PEI”, “BDI” & “NRI” in Tables 1 & 2; Examples in Table 5: see “PEI”; see also paragraph 0071);
(6) wherein the metal particles (A) include a transition metal in groups 4 to 12 of the periodic table (Examples in Table 5: see “titanium oxide”); (7) wherein the metal particles (A) include a transition metal in period 4 of the periodic table (Examples in Table 5: see “titanium oxide”);
(9) wherein, the polythiol compound (C) has a molecular weight of 200 to 1,000 (Examples in Table 4: see “PEI”, “BDI” & “NRI” in Tables 1 & 2; Examples in Table 5: see “PEI”; see also paragraph 0071); and 
(10) a cured product formed by curing the resin composition (Examples in Tables 4 & 5).
In claims 1-7, 9, and 10, the recitation “for an acoustic matching layer” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the resin composition, wherein the prior art can meet this future limitation by merely being capable of such intended use.  The resin composition of Yamagami et al. appears to be capable of performing this intended use because it satisfies all of the material/chemical limitations of the claimed composition.
Regarding claim 11, Yamagami et al. disclose: (11) a sheet comprising the cured product (Examples in Tables 4 & 5).
In claim 11, the recitation “acoustic matching” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the sheet, wherein the prior art can meet this future limitation by merely being capable of such intended use.  The sheet of Yamagami et al. appears to be capable of performing this intended use because it satisfies all of the material/chemical limitations of the claimed composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagami et al. (US 2012/0077903 A1).
Regarding claim 8, the teachings of Yamagami et al. fail to disclose: (8) wherein, relative to 100 parts by mass of a content of the metal particles (A), a content of the epoxy resin (B) is 5 to 80 parts by mass, a content of the polythiol compound (C) is 3 to 50 parts by mass, and a content of the cure-accelerating compound (D) is 0.05 to 5 parts by mass.  Rather, the exemplary embodiments feature relative amounts of (B), (C), and (D) that align with the claimed relative amounts of (B), (C), and (D), but with a minor amount of (A).  However, the general teachings of Yamagami et al. disclose that additives, such as fillers and pigments, are added in amounts that do not affect the objective of their invention (suitable pot life, excellent curability particularly at low and ordinary temperature, and low toxicity) (see paragraphs 0059-0061).  Furthermore, filler and pigment quantities are recognized in the art as result effective variables.  Specifically, they are added to achieve desired properties and coloration, provided that they do no compromise the integrity of the overall composition.  In light of this, it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” – In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reformulate the exemplary embodiments of Yamagami et al. with the instantly claimed relative amounts of (A), (B), (C), and (D) because: (a) the exemplary embodiments of Yamagami et al. feature relative amounts of (B), (C), and (D) that align with the claimed relative amounts of (B), (C), and (D), but with a minor amount of (A); (b) the general teachings of Yamagami et al. disclose that additives, such as fillers and pigments, are added in amounts that do not affect the objective of their invention (suitable pot life, excellent curability particularly at low and ordinary temperature, and low toxicity); (c) filler and pigment quantities are recognized in the art as result effective variables, wherein they are added to achieve desired properties and coloration, provided that they do no compromise the integrity of the overall composition; (d) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (e) it has been found that “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”.

Claims 1-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Urakawa et al. (US 2010/0273940 A1).
Regarding claims 1-7, 9, and 10, Urakawa et al. disclose: (1) a resin composition (Abstract; Example 1 in paragraph 0147; Examples 2-7 in Table 2; Examples 10-11 in Table 4; Example 12 in Table 5; Example 13 in Table 6), comprising: 
(B) an epoxy resin (Example 1 in paragraph 0147; Examples 2-7 in Table 2; Examples 10-11 in Table 4; Example 12 in Table 5; Example 13 in Table 6; see also “EP828” in paragraph 0137); 
(C) a polythiol compound (Example 1 in paragraph 0147; Examples 2-7 in Table 2; Examples 10-11 in Table 4; Example 12 in Table 5; Example 13 in Table 6; see also “curing agent 1” in paragraph 0138, “curing agent 2” in paragraph 0139, “PE4MB” in paragraph 0140, and “PE3MB” in paragraph 0141); and 
(D) a cure-accelerating compound (Example 1 in paragraph 0147; Examples 2-7 in Table 2; Examples 10-11 in Table 4; Example 12 in Table 5; Example 13 in Table 6; see also “3010” in paragraph 0144 and “DMBA” in paragraph 0146), 
wherein the epoxy resin (B) includes at least one epoxy resin selected from the group consisting of bisphenol A epoxy resins, bisphenol F epoxy resins, and phenol novolac epoxy resins (Example 1 in paragraph 0147; Examples 2-7 in Table 2; Examples 10-11 in Table 4; Example 12 in Table 5; Example 13 in Table 6; see also “EP828” in paragraph 0137), and 
the polythiol compound (C) includes a compound having at least two partial structures represented by general formula (1) below or at least two partial structures represented by general formula (2) below:

    PNG
    media_image1.png
    121
    436
    media_image1.png
    Greyscale

where, 
in general formula (1), one of R1 to R5 represents a sulfanyl group, the other four each independently represent a hydrogen atom, an alkyl group having 1 to 10 carbon atoms, or an aryl group having 6 to 14 carbon atoms, m represents an integer of 0 to 2, when m is 2, two R1 may be the same or different and two R5 may be the same or different, and * represents a linking site in the polythiol compound (C), and 
in general formula (2), one of R6 to R10 represents a sulfanyl group, the other four each independently represent a hydrogen atom, an alkyl group having 1 to 10 carbon atoms, or an aryl group having 6 to 14 carbon atoms, n represents an integer of 0 to 2, when n is 2, two R6 may be the same or different and two R10 may be the same or different, and * represents a linking site in the polythiol compound (C) 
(Example 1 in paragraph 0147; Examples 2-7 in Table 2; Examples 10-11 in Table 4; Example 12 in Table 5; Example 13 in Table 6; see also “curing agent 1” in paragraph 0138, “curing agent 2” in paragraph 0139, “PE4MB” in paragraph 0140, and “PE3MB” in paragraph 0141);
(2) wherein the polythiol compound (C) is a polythiol compound having at least two partial structures represented by general formula (3) below:  

    PNG
    media_image2.png
    106
    395
    media_image2.png
    Greyscale

where, in general formula (3), R11 and R12 each independently represent a hydrogen atom or an alkyl group having 1 to 10 carbon atoms, s represents an integer of 0 to 2, and * represents a linking site in the polythiol compound (C) (Example 1 in paragraph 0147; Examples 2-7 in Table 2; Examples 10-11 in Table 4; Example 12 in Table 5; Example 13 in Table 6; see also “curing agent 1” in paragraph 0138, “curing agent 2” in paragraph 0139, “PE4MB” in paragraph 0140, and “PE3MB” in paragraph 0141); (3) wherein in general formula (3), at least one of R11 or R12 represents an alkyl group having 1 to 10 carbon atoms (Example 1 in paragraph 0147; Examples 2-7 in Table 2; Examples 10-11 in Table 4; Example 12 in Table 5; Example 13 in Table 6; see also “curing agent 1” in paragraph 0138, “curing agent 2” in paragraph 0139, “PE4MB” in paragraph 0140, and “PE3MB” in paragraph 0141);
(4) wherein the polythiol compound (C) is at least one of 1,4-bis(3-mercaptobutyryloxy)butane, pentaerythritol tetrakis(3-mercaptobutyrate), 1,3,5-tris(3-mercaptobutyrvloxyethyl)-1,3,5-triazine-2,4,6(1H,3H,5H)-trione, trimethylolpropane tris(3-mercaptobutyrate), ethylene glycol bis(3-mercaptopropionate), tetraethylene glycol bis(3-mercaptopropionate), trimethylolpropane tris(3-mercaptopropionate), pentaerythritol tetrakis(3-mercaptopropionate), dipentaerythritol hexakis(3-mercaptopropionate), or tris[(3-mercaptopropionyloxy)ethyl] isocyanurate (Example 1 in paragraph 0147; Examples 2-7 in Table 2; Examples 10-11 in Table 4; Example 12 in Table 5; Example 13 in Table 6; see also “curing agent 1” in paragraph 0138, “curing agent 2” in paragraph 0139, and “PE4MB” in paragraph 0140);
(5) wherein the polythiol compound (C) is at least one of 1,4-bis(3-mercaptobutyryloxy)butane, pentaerythritol tetrakis(3-mercaptobutyrate), 1,3,5-tris(3-mercaptobutyryloxyethyl)-1,3,5-triazine-2,4,6(1H,3H,5H)-trione, or trimethylolpropane tris(3-mercaptobutyrate) (Example 1 in paragraph 0147; Examples 2-7 in Table 2; Examples 10-11 in Table 4; Example 12 in Table 5; Example 13 in Table 6; see also “curing agent 1” in paragraph 0138, “curing agent 2” in paragraph 0139, and “PE4MB” in paragraph 0140);
(9) wherein, the polythiol compound (C) has a molecular weight of 200 to 1,000 (Example 1 in paragraph 0147; Examples 2-7 in Table 2; Examples 10-11 in Table 4; Example 12 in Table 5; Example 13 in Table 6; see also “curing agent 1” in paragraph 0138, “curing agent 2” in paragraph 0139, “PE4MB” in paragraph 0140, and “PE3MB” in paragraph 0141); and
(10) a cured product formed by curing the resin composition (Example 1 in paragraph 0147; Examples 2-7 in Table 2; Examples 10-11 in Table 4; Example 12 in Table 5; Example 13 in Table 6). 
The exemplary embodiments of Urakawa et al. are not formulated with: (1) (A) metal particles; (6) wherein the metal particles (A) include a transition metal in groups 4 to 12 of the periodic table; and (7) wherein the metal particles (A) include a transition metal in period 4 of the periodic table.  Rather, the general teachings of Urakawa et al. contemplate the addition of fillers, including metallic powder, and pigments, including titanium oxide and iron oxide (see paragraph 0119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the exemplary embodiments of Urakawa et al. with the instantly claimed metal particles (A) because: the general teachings of Urakawa et al. contemplate the addition of fillers, including metallic powder, and pigments, including titanium oxide and iron oxide.
Lastly, in claims 1-7, 9, and 10, the recitation “for an acoustic matching layer” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the resin composition, wherein the prior art can meet this future limitation by merely being capable of such intended use.  The resin composition of Urakawa et al. appears to be capable of performing this intended use because it satisfies all of the material/chemical limitations of the claimed composition.
Regarding claim 11, Urakawa et al. disclose: (11) a sheet comprising the cured product (see coatings in paragraphs 0128 & 0163).
In claim 11, the recitation “acoustic matching” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the sheet, wherein the prior art can meet this future limitation by merely being capable of such intended use.  The sheet of Urakawa et al. appears to be capable of performing this intended use because it satisfies all of the material/chemical limitations of the claimed composition.
Regarding claim 8, the teachings of Urakawa et al. fail to disclose: (8) wherein, relative to 100 parts by mass of a content of the metal particles (A), a content of the epoxy resin (B) is 5 to 80 parts by mass, a content of the polythiol compound (C) is 3 to 50 parts by mass, and a content of the cure-accelerating compound (D) is 0.05 to 5 parts by mass.  Rather, the exemplary embodiments feature relative amounts of (B), (C), and (D) that align with the claimed relative amounts of (B), (C), and (D), but with no amount of (A).  However, the general teachings of Urakawa et al. disclose that additives, such as fillers and pigments, are added if necessary (see paragraph 0119).  Furthermore, filler and pigment quantities are recognized in the art as result effective variables.  Specifically, they are added to achieve desired properties and coloration, provided that they do no compromise the integrity of the overall composition.  In light of this, it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” – In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reformulate the exemplary embodiments of Urakawa et al. with the instantly claimed relative amounts of (A), (B), (C), and (D) because: (a) the exemplary embodiments of Urakawa et al. feature relative amounts of (B), (C), and (D) that align with the claimed relative amounts of (B), (C), and (D), but with no amount of (A); (b) the general teachings of Yamagami et al. disclose that additives, such as fillers and pigments, are added if necessary; (c) filler and pigment quantities are recognized in the art as result effective variables, wherein they are added to achieve desired properties and coloration, provided that they do no compromise the integrity of the overall composition; (d) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (e) it has been found that “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”.
Regarding claims 16-18, the teachings of Urakawa et al. are as set forth above and incorporated herein.  The exemplary embodiments of Urakawa et al. are formulated as a single-component composition, wherein the components are all mixed at once.  Accordingly, Urakawa et al. do not disclose: (16-18) a material set comprising: a base resin made of a resin composition including metal particles (A) and an epoxy resin (B); and a curing agent including a polythiol compound (C) and a cure-accelerating compound (D).  The general teachings of Urakawa et al. disclose that “the process for preparing the epoxy resin composition of the invention is not specifically restricted as long as the materials used can be mixed and dispersed (see paragraph 0120).  Furthermore, it should be noted that the instantly claimed material set captures a specific sequence of adding materials.  In light of this, it has been found that the selection of any order of mixing ingredients is prima facie obvious – see MPEP 2144.04 IV. C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the instantly claimed material set when preparing the composition of Urakawa et al. because: (a) the exemplary embodiments of Urakawa et al. are formulated as a single-component composition, wherein the components are all mixed at once; (b) the general teachings of Urakawa et al. disclose that “the process for preparing the epoxy resin composition of the invention is not specifically restricted as long as the materials used can be mixed and dispersed; (c) the instantly claimed material set captures a specific sequence of adding materials; and (d) it has been found that the selection of any order of mixing ingredients is prima facie obvious.

Allowable Subject Matter
Claims 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
June 16, 2022